Citation Nr: 0505465	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-22 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1968 during which time he was in Vietnam, with more 
than 8 months overseas.  He earned the National Defense 
Service Medal, Parachutist's Badge, Vietnam Service Medal 
with 1 Bronze Service Star, earned his Marksman Badge (Pistol 
45), Republic of Vietnam Campaign Medal with Device (1960) 
and 1 overseas bar, and qualified as an Expert in M-14 and 
Expert in 106 RR.  His 201 file reflects that he was an 
ammunition bearer and instructor at Ft. Benning after foreign 
service which included participation in the Vietnam Counter 
Offensive Phase II.   

Service connection is in effect for diabetes mellitus, type 
II as a result of exposure to Agent Orange.  Action has been 
deferred on the issue of entitlement to service connection 
for ulnar neuropathy secondary to diabetes mellitus; neither 
issue is part of the current appeal.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issue at hand.

2.  The veteran may have been exposed to Agent Orange in 
service.

3.  The evidence of record including an expert medical 
opinion raises a reasonable doubt that the veteran's 
porphyria cutanea tarda may well be related to service, 
including exposure to Agent Orange therein.


CONCLUSION OF LAW

Porphyria cutanea tarda is the result of service.  38 
U.S.C.A. §§ 1110, 1116, 5103 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  In written 
communications, it has been openly acknowledged that he is 
aware of what is required in the way of evidence and that 
nothing further is known to exist which would benefit his 
claim.  There is some indication that certain records were 
made available to the RO; and although they are not now in 
the file, of record is information as to their contents, and 
the Board finds that they are not necessary for resolution of 
the issue at this time.  The Board is satisfied that adequate 
development has taken place and there is a sound evidentiary 
basis for resolution of the issue at present without 
detriment to the due process rights of the veteran.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

If a chronic neurological disorder is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
If a disorder is not listed in 38 C.F.R. § 3.309(e), the 
presumption of service connection related to Agent Orange is 
not available.  See McCartt v. West, 12 Vet. App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Porphyria cutanea tarda was apparently not shown in service 
medical records, [although records now in the file are 
limited to a partial 201 file and a few clinical records], or 
for many years after service and it is not specifically 
claimed otherwise.  It is argued that the veteran may have 
exhibited earlier signs of the disease which were 
misdiagnosed, but it is unclear when these were first 
exhibited.

VA clinical records reflect that the veteran has been treated 
with some success with ongoing phlebotomies for several years 
for his diagnosed PCT.

Additional records are in the file for comparative purposes.

JAH, M.D., an expert in gastroenterology has treated the 
veteran for some time and has provided several statements 
with regard to his case.  In one such statement dated in 
March 2003, Dr. H reported that

(The veteran) is a 54 year old...with a 
history of multiple medical problems to 
include a history of sarcoidosis, 
hypertension, hyperlipidemia, as well as 
noninsulin-dependent diabetes mellitus.  
Approximately four years ago, the patient 
presented to the (community facility) 
with biliary tract symptoms and he 
underwent evaluation with findings of 
acalculous cholecystitis.  Subsequently, 
the patient had a laparoscopic 
examination and he was noted to have 
black pigmentation of the liver and 
biopsies disclosed the presence of 
porphyria cutanea tarda.  Biochemical 
studies confirmed the presence of 
porphyria cutanea tarda as well.  The 
patient subsequently has been undergoing 
phlebotomies.  The patient has a 
significant past medical history of tour 
duty in Vietnam and Agent Orange 
exposure.  This may be a contribution 
factor to the patient's porphyria cutanea 
tarda.  There have been reports and 
association of toxic-induced porphyria as 
well.  This most likely represents a 
toxic injury from his Vietnam War era.  
The patient is reassured and it is 
suggested that he seek further evaluation 
at the VA Hospital facility....

Again, the patient's history and findings 
are that of porphyria cutanea tarda, 
which may be drug-related or toxic-
induced such as agents used in Vietnam 
such as Agent Orange...[emphasis added].


Analysis

In this case, although it is unclear whether the veteran was 
or was not exposed to Agent Orange in Vietnam, he was in-
country for a period of several months and was located in an 
area which was known for such exposure.  Accordingly, for 
purposes of the current claim, exposure can probably be 
conceded.

It is not shown that he had PCT symptoms in service or for 
some time after his Vietnam service, and it is not primarily 
argued to the contrary.  The veteran argues that he had many 
symptoms over the years for which there were no definitive 
diagnoses, and one or more of these could have been PCT.  
However, the fact is that he is now diagnosed with PCT, so 
hypotheses as to what he may have had at an earlier time are 
unnecessary.

A medical expert who has been treating the veteran for some 
time has opined that his PCT may well be due to his Vietnam 
exposure to Agent Orange.  The Board is not in a position to 
argue with that conclusion.  A doubt is raised which must be 
resolved in the veteran's favor, and service connection for 
PCT is granted.


ORDER

Service connection for porphyria cutanea tarda is allowed.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


